Citation Nr: 0003579	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  96-46 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1942 to November 
1945.  He died in October 1993, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision which 
denied service connection for the cause of the veteran's 
death.  In September 1997, the appellant appeared and gave 
testimony at a hearing at the RO before the undersigned Board 
Member, a transcript of which hearing is of record.  At the 
time of the September 1997 Board hearing, the appellant was 
represented by the West Virginia Department of Veterans 
Affairs.  She subsequently changed her representative to the 
Disabled American Veterans.

This case was remanded by the Board in January 1998 for 
further development.  The requested development was completed 
by the RO to the extent possible, and the case was returned 
to the Board for further appellate consideration.


FINDING OF FACT

The appellant's claim for service connection for the cause of 
the veteran's death is not plausible.



CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran died in October 1993, and the cause of his death 
was shown by the death certificate to be metastatic melanoma 
with multi-organ failure and intestinal perforation.  The 
autopsy report, obtained pursuant to the Board's January 1998 
Remand Order, confirms malignant melanoma as a cause of 
death.  The primary site of the malignant melanoma was listed 
as unknown.  The autopsy report also revealed that mucinous 
adenocarcinoma of the sigmoid colon was a cause of death as 
well.  

A review of the claims folder reveals that the veteran's 
service medical records are unavailable due to having been 
lost in a fire at the National Personnel Records Center in 
July 1973.  During the veteran's lifetime and at the time of 
his death, service connection was not in effect for any 
disability.  

The veteran had VA examinations in February 1970 in 
connection with a claim for a permanent and total disability 
rating for pension purposes (P/T).  Diagnoses at that time 
were postoperative lumbar intervertebral disc syndrome and a 
history of duodenal ulcer disease.  A rating action of March 
1970 granted the veteran a P/T.  

At the Board hearing at the RO in September 1997, the 
appellant furnished testimony as to the possible existence of 
post-service clinical records which the Board might obtain in 
connection with the appeal.

In August 1999, the Board obtained outpatient treatment 
records referable to the veteran at the Clarksburg, West 
Virginia, VA Hospital.  The records are dated in 1984.  They 
make no reference to the existence of any form of carcinoma.  

In response to an inquiry by the RO to the Cleveland Clinic 
Foundation medical facility in Cleveland, Ohio, it was 
reported that that facility had no records referable to 
treatment of the veteran.

The RO did obtain clinical records which the Board had 
requested from the West Virginia University Hospital.  They 
show that the veteran was hospitalized at that facility in 
September 1993 for treatment of a metastatic melanoma, 
diagnosed in May 1993.  He was readmitted to that hospital in 
October 1993 for terminal care, and he expired on October 8, 
1993.  

II.  Legal Analysis

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim, that is, a claim which is plausible.  If she has not 
presented a well-grounded claim, her appeal must fail, and 
there is no duty to assist her in the development of the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  As will be explained below, the Board 
finds that the appellant's claim is not well-grounded.

Under the applicable criteria, to establish service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Where a veteran 
serves ninety (90) days or more during a period of war, and a 
malignant tumor becomes manifest to a degree of 10 percent or 
more within one year after discharge from service, that 
disease may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that evidentiary assertions on or accompanying a claim 
for VA benefits must be accepted as true for the purpose of 
determining that the claim is well-grounded.  Exceptions to 
this rule occur when the evidentiary assertion is inherently 
incredible, or when the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609 (1992); King v. Brown, 5 Vet. App. 19 (1993).  
When the determinative issue involves medical causation, 
competent medical evidence to show the claim is plausible is 
required for a claimant to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  In order for a 
claim for service connection to be well-grounded, there must 
be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice disease or injury and current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In this case, the Board finds that the first Caluza 
requirement is met, because the veteran is shown to have died 
due to a malignant melanoma with metastases and due to 
adenocarcinoma of the colon.  

The appellant has testified that she believed that the 
veteran had a brain tumor in service.  Whereas she is 
competent to report the existence of pertinent symptoms the 
veteran may have had in service, she is not competent to 
diagnose a brain tumor, during service or at any other time.  
The Board thus finds that the second Caluza requirement is 
not met.  

Further, there is no medical opinion of record in this case 
that the malignant melanoma and carcinoma of the colon 
causing the veteran's death were present in service or within 
the first post-service year, or that they are otherwise 
related to service.  The Board thus finds that the third 
Caluza requirement to establish a well-grounded claim for 
service connection for the fatal tumor(s) causing death is 
not met.  

As a well-grounded claim for service connection for the cause 
of the veteran's death has not been presented, the appeal 
must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied as not well-grounded.


		
	BRUCE E. HYMAN
Member, Board of Veterans' Appeals

 

